DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is unable to find the support for “wherein the lubricious coating is different than the fluid such that the lubricious coating is spaced from the sheath” from the Original filed Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1, 7 and 8, it is unclear what the metes and bounds of limitation “wherein the lubricious coating is different than the fluid such that the lubricious coating is spaced from the sheath,” “lubricious coating is water-based,” and “lubricious coating is solvent-based.” Because there is a possibility that when lubricious coating is either water-based or solvent-based, the lubricious coating will be mixed with the fluid when the fluid is water or a type of solvent that solves the lubricious coating within the sheath, and then the mixture will not get space from the sheath. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-6 and 13 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2010/0160788, hereinafter Davies ‘788) in view of Sharrow (US 2004/0167440, hereinafter Sharrow ‘440).
In re claim 1, Davies ‘788 teaches a rotational intravascular ultrasound (IVUS) device, comprising: 
a drive cable configured to rotate about an axis of rotation associated with the IVUS device (0021); 
a sheath surrounding the drive cable (fig. 1, 102), and configure to be filed with a fluid (102, saline); and 
a transducer coupled to a distal end of the flexible drive cable such that the transducer rotates with the drive cable (fig. 1, 0019, 0020), 
wherein an outer surface of the drive cable comprises a lubricious coating (0018, saline within 102 which is outer surface of 120) configured to enable uniform rotation of the drive cable and the transducer by reducing rotational frictional forces between the drive cable and the sheath (0018).
Davies ‘788 fails to teach wherein the lubricious coating is different than the fluid such that the lubricious coating is spaced from the sheath. 
Sharrow ‘440 teaches an outer surface of the coil 126 (fig. 10, 0075) comprises a lubricious coating (0079) which is a fluoropolymers provide a dry lubricity, and that is different than the saline which is the fluid. Sharrow ‘440 teaches a coating layer such as a lubricious coating layer over part or all of the guidewire/coil (0079). Hence, it is obvious such coating layer when coated on the coil of Davies ‘788 would still maintain a space from the sheath in order to let the sheath still filled the saline fluid as the design requires to eliminate the presence of air pockets around the transducer shaft 104 that adversely affect image quality.
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Davies ‘788 to include the features of Sharrow ‘440 in order to provide a dry lubricity which improves coil handling and device exchanges while provide the saline solution in the sheath to eliminate the presence of air pockets around the transducer shaft 104 that adversely affect image quality. 
In re claims 2, Davies ‘788 fail to teach wherein the lubricious coating is a hydrophobic coating.
Sharrow ‘440 teaches the lubricious coating is a hydrophobic coating (0079)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Davies ‘788 to include the features of Sharrow ‘440 in order to provide a dry lubricity which improves coil handling and device exchanges.
In re claim 3, Sharrow ‘440 teaches wherein the lubricious coating is a hydrophilic coating (0080).
In re claim 5, Sharrow ‘440 teaches the lubricious coating is a hydrophobic coating which is the same material used by Applicant to configure to reduce rotational friction between the drive cable and the fluid (0079).
In re claim 6, Davies ‘788 teaches wherein the lubricious coating is in direct contact with the drive cable (0018, note that saline within 102 is in direct contact with the drive cable 120).
In re claim 13, Sharrow ‘440 teaches wherein the lubricious coating is adhered to the drive cable (0079, coating is adhered). 

Claim(s) 7-8 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies ‘788 and Sharrow ‘440 in view of Hopkins et al. (US 5,712,229, hereinafter Hopkins ‘229).
In re claims 7-8, Davies ‘788 fail to teach wherein lubricious coating is water-based; wherein lubricious coating is solvent-based.
Hopkins ‘229 teaches wherein lubricious coating is water-based; wherein lubricious coating is solvent-based (abstract, col. 3, lines 4-6; col. 2, lines 19-31; col. 8, lines 10-30, etc.).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Davies ‘788 and Sharrow ‘440 to include the features of Hopkins ‘229 in order to provide inexpensive solution while being environmentally friendly.

Claim(s) 9, 11 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies ‘788 and Sharrow ‘440 in view of Pomeranz (US 5,095,911, hereinafter Pomeranz ‘911).
In re claim 9, Davies ‘788 teaches a lubricant surrounding the drive cable without enclosing the transducer (0018, note that transducer shaft 104 is flushed with the lubricant and that 112 is not surrounded lubricant). 
Pomeranz ‘911 teaches that a flexible wire coil 20 which is coated with a polymeric layer 22 composed of a suitable polymer, such as teflon, polyurethane, and the like (figs. 1-3) which fixedly secured to and surrounding the drive cable/coil without enclosing the transducer (figs. 1-3, col. 6, lines 3-6)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Davies ‘788 and Sharrow ‘440 to include the features of Pomeranz ‘911 in order to cover coils so that the electrical cables of the each wire spiral won’t short the wire. 
In re claim 11, Davies ‘788 teaches wherein the polymer layer is in direct contact with the drive cable (figs. 1-3, col. 6, lines 3-6, note that coated is a direct contact).

Claim(s)s 10 and 12 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies ‘788, and Sharrow ‘440, and Pomeranz ‘911, in view of Sanchez et al. (US 2002/0082548, hereinafter Sanchez ‘548).
In re claims 10 and 12, Davies and Pomeranz ‘911 fail to teach wherein the polymer layer includes at least one of a polyimide layer, or polyimide ethylene layer; wherein the polymer layer is coated with the lubricious coating. 
Sanchez ‘548 teaches: 
[0079] The inner tubular member 130 may be formed from a lubricious material such as high density polyethylene, polyimide, PEEK, or a braided combination thereof, and preferably, is of a tri-layer tubular construction including high density polyethylene as an inner layer, a copolymer of ethylene and acrylic acid such as Primacor from Dow Chemical Co. as a middle layer, and a nylon as the outer layer. 
[0080] The coil member 142 and the stiffening mandrel 150 may, independently, be formed of a metallic material, and are preferably, formed of 304 v stainless steel, NiTi alloy, MP35N, Elgiloy and the like. Non-metallic materials may also be used such as braided polyimide, and high strength polymers such as polyetheretherketone (PEEK), polyetherketone, and polyketone. 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Davies ‘788, and Sharrow ‘440 and Pomeranz ‘911 to include the features of Sanchez ‘548 in order to provide alternative lubrication properties to the coating/polymer layer of the coil/drive cable to reduce friction between the drive cable and the sheath. Applicant also have failed to provide any significance of using polyimide material as lubricant. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793